DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 03/12/2021. Claims 1, 6, 8, 13, 15, 19, and 21 have been amended. Claims 5, 12, and 18 were cancelled. Claims 1-4, 6-9, 11, 13-17, and 19 – 24 are currently pending and have been considered below.

Examiner’s Amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 8/3/2016 in response to a telephonic voicemail left with David Pointer on 4/29/2021.

Please amend only claims 1, 8, 15-17, 19-20 and 22-24 as follows:


a computing device comprising a processor and a memory; 
an operating system stored in the memory, the operating system providing [[a]] the clipboard class, an individual instance of which can be used by a client application executing on the computing device to access a clipboard provided by the operating system of the computing device; and
machine readable instructions stored in the memory that extend the clipboard class and, when executed by the processor, cause the computing device to at least:
intercept a request from the client application to access the clipboard, wherein the request comprises data to be stored in the clipboard;
check a permission associated with the client application, wherein the permission is checked by:
transmitting a query over a network to a management service, the query including a device identifier assigned to the computing device by the management service, the management service using the device identifier to manage an operation of the computing device; and 
receiving a response from management service, the response indicating that the client application is authorized to store the data in the clipboard; 
generate encrypted data based on the data received from the client application using a temporary encryption key, wherein the temporary encryption key is generated at a point in time in which the computing device was powered on; and
store the encrypted data in the clipboard.

8.	(Currently Amended) A computer-implemented method for providing policy-based access to a clipboard, comprising:
intercepting a request from a client application to access the clipboard, the client application being executed on a computing device, the clipboard being provided by an operating system of the computing device, and the request comprising data to be stored in the clipboard;

checking a permission associated with the client application, wherein the permission is checked by:
transmitting a query over a network to a management service, the query including a device identifier assigned to the computing device by the management service, the management service using the device identifier to manage an operation of the computing device; and 
receiving a response from management service, the response indicating that the client application is authorized to store the data in the clipboard; 
generating encrypted data based on the data received from the client application using a temporary encryption key, wherein the temporary encryption key is generated at a point in time in which the computing device was powered on 
storing the encrypted data in the clipboard.

15.	(Currently Amended) A non-transitory computer readable medium embodying executable instructions which, when executed by a processor, cause a computing device to at least: 



intercept a request from a client application to access a clipboard, the client application being executed on the computing device, the clipboard being provided by an operating system of the computing device, and the request comprising data to be stored in the clipboard
check a permission associated with the client application, wherein the permission is checked by:
transmitting a query over a network to a management service, the query including a device identifier assigned to the computing device by the management service, the management service using the device identifier to manage an operation of the computing device; and 
receiving a response from management service, the response indicating that the client application is authorized to store the data in the clipboard;
generate encrypted data based on the data received from the and
store the encrypted data in the clipboard.[[;]]





16. 	(Currently Amended) The non-transitory computer readable medium of claim 15 
send a query across a network to a management service, the query comprising an identifier of the second client application and at least one of a user identifier or a device identifier; andreceive a response from the management service, the response indicating 
that the second client application is authorized to access the data stored in the clipboard.

17.	(Currently Amended) The non-transitory computer readable medium of claim 16 

19. 	(Currently Amended) The non-transitory computer readable medium of claim 15 
querying [[a]] the management service for a policy; and


20. 	(Currently Amended) The non-transitory computer readable medium of claim 15 

Claims 22-24 (Canceled)

Allowable Subject Matter
4.    Claims 1-4, 6-9, 11, 13-17, and 19-21 are allowed as amended.

Examiner’s Reason for Allowance
5.    The following is an examiner’s statement of reasons for allowance: The examiner, within the context of the companion limitations and the prior art of record, finds novel the feature of generating encrypted data based on the data received from the client application using a temporary encryption key, wherein the temporary encryption key is generated at a point in time in which the computing device was powered on.  The closest prior art being "Worley" (US 20180039385), “Dowd” (US 20140267339 A1), “Lim” (US 20120036370 A1), “Barton” (US 20140032691 A1), and newly cited “Kreft” (US 20160359636 A1). Worley discloses a clipboard component provides a multi-item clipboard store. The clipboard component uses a technical strategy that facilitates its efficient adoption and use by end users and application developers. From an end user's standpoint, the clipboard component provides a new user experience which is easy for Dowd discloses methods and systems for securely transferring assets via a cloud-based clipboard are provided. Input is indicating an asset is received from an input device at a computing device, which transmits to asset to cloud-based storage. Lim discloses a system to protect documents at rest and in motion using declarative policies and encryption. A document at rest includes documents on a device such as the hard drive of a computer. A document in motion is a document that is passing through a policy enforcement point. Barton discloses improved techniques for managing enterprise applications on mobile devices are described herein. Each enterprise mobile application running on the mobile device has an associated policy through which it interacts with its environment.  Newly searched art Kreft discloses design aspects of a tamper-protected hardware which is for example usable for transferring electronic tokens among two peer-devices; strategies and design aspect to improve resistibility of the tamper-protected hardware against attacks (in general), e.g. by means of a hardware PUF, cocoon PUF, etc. 

6. What is missing from the prior art of record is a system, method, and non-transitory  computer-readable storage media, a method, and a system that allows a client application that is authorized to store data in the clipboard; generate encrypted data based on the data received from the client application using a temporary encryption key, wherein the temporary encryption key is generated at a point in time in which the computing device was powered on and store the encrypted data received from the client application in the clipboard.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 8, and 15. Therefore claims 1, 8, and 15 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1, 8, and 15 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491